Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection

          The applicant’s amendment of 10/15/2021 necessitated a new ground of rejection as follows below:

 Claim Rejections

                                                   Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless- 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claims 1-2, 7-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childers et al. (US Pat. 6,130,695).

          Childers et al. disclose in Figures 1-9 an adaptive ink delivery systems for an existing ink- jet printing system comprising:

          Regarding claim 1, a receiving container (14) comprising a receiving receptacle port (28); and a donor container (12) comprising an outlet probe (20), the donor container (12) to transport print substance (ink) from the donor container (12) to the receiving container (14) in response to 
          Regarding claim 2, wherein the slideable sleeve (90, 96) is capable of retracting axially with respect to the outlet probe (20) (Figure 8).
         Regarding claim 7, wherein donor container (12) is to seal the receiving container (14) responsive to outlet probe (20) coupling to receptacle port (114) of the receiving container (14) (Figure 8).
         Regarding claim 8, a donor container (12) comprising: a body (12); an outlet probe (20) comprising: a slideable sleeve (90, 96) including a protective cover (98) capable of sliding up and down the outlet probe (90, 96); and an aperture (slit of septum 100); and a nozzle (unmarked nozzle that contains a number 100) extended from the body to receive the slideable sleeve (90, 96) responsive to the donor container (12) being triggered to open the slideable sleeve (90, 96) to expose the aperture of the outlet probe (20) for transport of print substance (ink) (Figures 3 and 8).
          Regarding claim 9, wherein the nozzle (unmarked nozzle that contains a number 100) encompasses the outlet probe (20) (Figure 8).
          Regarding claim 10, wherein the slideable sleeve (90, 96) is in an open position as the outlet probe (20) enters a receiving receptacle port (28) of a receiving container (14), and the slideable sleeve (90, 96) is in a closed position as the outlet probe (20) retracts from the receiving receptacle port (28) of a receiving container (14) (Figures 3 and 8).
          Regarding claim 12, a method comprising: activating an outlet probe (20) of a donor container (12); inserting the outlet probe (20) into a receiving receptacle port (28) of the receiving container (14) to activate the slideable sleeve (90, 96) of the donor container (12); compressing of the slideable sleeve (90, 96) of the donor container (12) to slide up or down the outlet probe (20) by connecting the donor container (12) with a receiving container (14); and by connecting the donor container (12) with a receiving container (14); and
exposing an aperture (unmarked aperture that contains a number 100) of the outlet probe (20) to allow a print substance (ink) to transfer into the receiving container (14) (Figures 3 and 8).


          Regarding claim 14, exposing the receiving receptacle port (106) by piercing a sealing cover (100) of the receiving receptacle port (28) using the activated outlet probe (20) to permit transfer of the print substance (ink) from the donor container (12) to the receiving receptacle port (28) (Figures 3 and 8).
         Regarding claim 15, transferring print substance (ink) from the donor container (12) to the receiving receptacle port (28); and sealing the donor receptacle port (28) in response to the outlet probe (20) inserting into the receiving container (14) to transfer print substance (ink) (Figure 3).

                                                    Claim Rejections - 35 USC § 103 

         In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
         The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 USC 103 as being unpatentable over Brunetti et al. (US Pat. 5,734,400) in view of Childers et al. (US Pat. 6,130,695) and further in view of Rospierski (US Pub. 2018/0043390). 

               Brunetti et al. disclose in Figures 6A-7A an ink refill apparatus comprising:

         Regarding claim 4, wherein the outlet probe (113) comprises a tapered tip (117) to contact the receiving receptacle port (201) of the receiving container (200) (Figures 1B and 7B).
         Regarding claim 5, wherein the donor container (120) comprises a donor receptacle port (123) (Figure 3).
         Regarding claim 6, wherein the receiving receptacle port (201) of the receiving container (200) receives the outlet probe (113) to open an aperture (114) of the outlet probe (113) (Figures 6A and 7A-7B).
         Regarding claim 7, wherein donor container (120) is to seal the receiving container (200) responsive to outlet probe (113) coupling to receptacle port (201) of the receiving container (200) (Figures 1B and 6A).
         Regarding a part of claim 8, a donor container (120) comprising: a body (100); an outlet probe (113) comprising: a slideable sleeve (112); and an aperture (114); and a nozzle (unmarked nozzle that contains a number 112) extended from the body to receive the slideable sleeve (112) responsive to the donor container (120) being triggered to open the slideable sleeve to expose the aperture (14) of the outlet probe (113) for transport of print substance (ink) (Figures 1B and 6A- 7A).
        Regarding claim 9, wherein the nozzle (unmarked nozzle that contains a number 112) encompasses the outlet probe (113) (Figure 6A).
        Regarding claim 10, wherein the slideable sleeve (112) is in an open position as the outlet probe(113) enters a receiving receptacle port (201) of a receiving container (200), and the slideable sleeve (112) is in a closed position as the outlet probe (113) retracts from the receiving receptacle port (113) of a receiving container (200) (Figures 1B and 6A).
         Regarding a part of claim 12, a method comprising: activating an outlet probe (113) of a donor container (120); inserting the outlet probe (113) into a receiving receptacle port (201) of the receiving container (200) to activate the slideable sleeve (112) of the donor container (120);

exposing an aperture (114) of the outlet probe (113) to allow a print substance (ink) to transfer into the receiving container (200) (Figures 1B, 6A and 7A).
         Regarding claim 13, exposing the receiving receptacle port (201) located in the receiving container (200) (Figure 6A).
         Regarding claim 14, exposing the receiving receptacle port (201) by piercing a sealing cover of the receiving receptacle port (201) using the activated outlet probe (113, 117) to permit transfer of the print substance (ink) from the donor container (120) to the receiving receptacle port (200) (Figures 6A and 7A).
         Regarding claim 15, transferring print substance (ink) from the donor container (120) to the receiving receptacle port (201); and sealing the donor receptacle port (201) in response to the outlet probe (113) inserting into the receiving container (200) to transfer print substance (ink) (Figure 6A).

        However, Brunetti et al. do not disclose the outlet probe of the donor container that comprises a slideable sleeve including a protective cover capable of sliding up and down the outlet probe; wherein the outlet probe of the donor container comprises a slideable sleeve; a slideable sleeve including a protective cover capable of sliding up and down the outlet probe; the slideable sleeve of the donor container to slide up or down the outlet probe; wherein the slideable sleeve includes a plurality of pockets; and wherein the slideable sleeve is configured to open and close the aperture of the outlet probe.

        Nevertheless, Childers et al. disclose in Figures 1-9 an adaptive ink delivery systems for an existing ink-jet printing system comprising:

        Regarding a part of claim 1, wherein the outlet probe (20) of the donor container (12) comprising a slideable sleeve (90, 96) including a protective cover (98) capable of sliding up and down the outlet probe (20) (Figures 3 and 8).
        Regarding claim 2, wherein the slideable sleeve (90, 96) is capable of retracting axially with respect to the outlet probe (20) (Figure 8).
        Regarding a part of claim 8, a slideable sleeve (90, 96) including a protective cover (98) capable of sliding up and down the outlet probe (90, 96);
         Regarding a part of claim 12, the slideable sleeve (90, 96) of the donor container (12) to slide up or down the outlet probe (20)

          Furthermore, Rospierski discloses in Figures 2-3 a container (2) comprising:

          Regarding claim 3, wherein the slideable sleeve (5) includes a plurality of pockets (22) (Figure 3).
          Regarding claim 11, wherein the slideable sleeve (5) is configured to open and close the aperture (28) of the outlet probe (4).

           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Childers et al. and Rospierski in the Brunetti et al.’s ink refill apparatus for the purpose of tightly sealing a connection between two containers to fill ink.

Response to Applicant’s Arguments

         The applicant’s arguments with respect to the prior art rejection have been carefully considered and have been traversed in view of the new grounds of rejection over the Childers et al. reference.

CONCLUSION


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

         If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853